Case 2:15-cV-01292-I\/|CA-I\/|AH Document 54 Filed 01/07/19 Page 1 of 2 Page|D: 1753
Case 2:15-cv-01292-MCA-MAH Document 53-3 Filed 01/03/19 Page 1 of 2 PagelD: 1751

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
v. Case No. 2:15-cv-01292-MCA-MAH

MICHAEL M. COHEN and
PROTEONOM]X, INC.,

Defendants.

 

 

Pm ORDER

Before the Court is Plaintiff’s Unopposed Motion to Modify Dates in
Discovery Order (the “Motion”). Upon consideration of the Motion, and for good
cause shown, the Court ORDERS that the Motion is GRANTED and the deadlines
in the Order dated December 28, 2018 (ECF No. 52) are hereby modified as
follows:

1. The January l 1, 2019, deadlines are changed to 14 days after the
current federal government shutdown ends;

2. The January 31, 2019, deadline is changed to 35 days after the current
federal government shutdown ends; and

3. The February ll, 2019, deadline is changed to 42 days after the

current federal government shutdown ends.

Case 2:15-cV-01292-I\/|CA-I\/|AH Document 54 Filed 01/07/19 Page 2 of 2 Page|D: 1754
Case 2:15-cv-01292-N|CA-MAH Document 53-3 Filed 01/03/19 Page 2 of 2 Page|D: 1752

SO ORDERED. §§
Dated: o rf?~ ?11' 'L"QA¢MWA .F..

Hon. Madeline Cox Arl'eo, U.S.D.J.
or
Hon. Michael A. Hammer, U.S.M.J.

